     Case 2:21-cv-00044-TLN-CKD Document 13 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   DAVID PERRYMAN,                                   No. 2:21-cv-00044-TLN-CKD
12                      Plaintiff,
13          v.                                         ORDER
14   U.S. INTERNAL REVENUE SERVICE,
     et al.,
15
                        Defendants.
16

17

18          Plaintiff David Perryman, a state prisoner proceeding pro se, has filed this civil rights

19   action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On July 1, 2021, the magistrate judge filed findings and recommendations herein which

22   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

23   and recommendations were to be filed within fourteen days. No timely objections to the findings

24   and recommendations were filed.

25          On August 16, 2021, Plaintiff filed a request for an extension of time to file objections.

26   (ECF No. 12.) That request is hereby DENIED as Plaintiff has not explained why the request was

27   filed after time expired for him to file objections as required under Federal Rule of Civil

28   Procedure 6(b)(1)(B).
                                                      1
     Case 2:21-cv-00044-TLN-CKD Document 13 Filed 08/31/21 Page 2 of 2


 1          The Court has reviewed the file under the applicable legal standards and finds the findings

 2   and recommendations to be supported by the record and by the magistrate judge’s analysis.

 3   Accordingly, IT IS HEREBY ORDERED that:

 4          1. Plaintiff’s request for an extension of time (ECF No. 12) is DENIED;

 5          2. The Findings and Recommendations filed July 1, 2021 (ECF No. 10), are ADOPTED

 6   IN FULL; and

 7          3. This action is DISMISSED without prejudice.

 8          The Clerk of the Court is directed to close this case.

 9          IT IS SO ORDERED.

10   Dated: August 30, 2021

11

12

13                                              Troy L. Nunley
                                                United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
